Citation Nr: 1429692	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  08-23 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hepatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel






INTRODUCTION

The Veteran had active service from April 1971 to May 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in Chicago, Illinois.

The Veteran subsequently moved to Tennessee and the RO in Nashville currently has jurisdiction.

In an April 2010 decision, the Board withdrew, per the Veteran's request, the issues of entitlement to service connection for bipolar disorder, hypertension, right knee disability, left knee disability, pinched nerve in the neck and back, gout in the left foot, arthritis of the feet, hands, and lower extremities, and flat feet.  The Board also remanded the hepatitis claim to afford the Veteran a personal hearing before a Veterans Law Judge (VLJ).

The RO scheduled a hearing before a VLJ for January 2010, but the Veteran canceled before the hearing was to take place.  In February 2010, the Veteran requested that the hearing be rescheduled and a VLJ granted the motion.  Thereafter, a videoconference hearing was scheduled for January 2011, but the Veteran requested that the hearing be canceled and asked that the hearing be rescheduled for a later date in an effort to gather additional evidence.  An additional hearing was scheduled in March 2011, but prior to that hearing, the Veteran yet again filed a motion to reschedule which was denied by a VLJ; the Veteran ultimately failed to appear at the scheduled March 2011 hearing.  In light of the above, the Board deems the Veteran's hearing request withdrawn.

In an August 2012 statement, the Veteran asked to re-file service connection claims for bilateral knee disability, neuropathy in the upper extremities and posttraumatic stress disorder; these claims were denied by the RO in an August 2013 rating decision.

In a February 2014 rating decision, the RO granted entitlement to special monthly compensation based on the need for aid and attendance, and determined the Veteran competent for VA purposes.

Below, the Board reopens the service connection claim for hepatitis C.  In view of the hepatitis diagnoses currently shown in the record, as will be explained below, the Board expanded the Veteran's original claim to include all hepatitis disorders, however diagnosed.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The service connection claim for hepatitis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed July 1973 rating decision, the RO denied the Veteran's original service connection claim for hepatitis C, finding that although he was hospitalized for hepatitis in service, no current residuals were shown.

2.  The evidence received since the July 1973 rating decision, specifically medical evidence showing a diagnosis of hepatitis C, relates to the unestablished fact of a current disability.  

CONCLUSIONS OF LAW

1.  The July 1973 rating decision denying service connection for hepatitis C is final.  38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  New and material evidence has been received to reopen the service connection claim for hepatitis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO, in Chicago, Illinois, denied the Veteran's original service connection claim for hepatitis in a July 1973 rating decision.  Although he Veteran's service treatment records reflect treatment for hepatitis during service in 1972, residuals of hepatitis were not shown on discharge examination.  The Veteran was notified of that decision, as well as his appellate rights; however, a timely notice of disagreement was not received with which to initiate an appeal.  The July 1973 rating decision became final under the law and regulations then in effect.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

Evidence since added to the claims since the last final decision includes VA medical evidence showing that the Veteran tested positive for hepatitis C (as well as hepatitis B).  This newly received evidence relates to an unestablished fact of a current disability.  The Board finds that this VA medical evidence is both new and material, and when its credibility is presumed, relates to an unestablished element, and raises a reasonable possibility of substantiating the claim.   The petition to reopen will be allowed.

ORDER

New and material evidence having been received, the claim of entitlement to service connection for hepatitis C is reopened; to that extent, the appeal is granted.


REMAND

As noted, the Veteran received treatment for infectious hepatitis in service.  In addition, he currently tests positive for hepatitis B and C.  

A VA examination is necessary to determine the etiology of his currently diagnosed hepatitis.  A March 2006 VA general medical examination report shows a diagnosis of hepatitis C with reference to VA infectious disease general notes dated in February 2006.  In these notes, the physician indicated that the Veteran had hepatitis in 1972 and that no etiology could be specified because no tests were done.  The physician stated further that the Veteran's hepatitis could be due to alcohol or infectious in nature.  It was also noted that the Veteran did not give any history of needle pricks at that time.  However, this opinion is inadequate.  For example, the opinion does not reconcile the Veteran's December 2005 statement that he had been accidentally exposed to blood by health care workers through his MOS as a para-medic/lab technician; it does not provide an opinion as to the etiology of the Veteran's hepatitis B; and it does not provide any discussion as to whether any current hepatitis is related to active service.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining and associating with the claims file any additional outstanding evidence, schedule a VA examination to determine the nature and etiology of any currently diagnosed hepatitis.  The claims file, including a complete copy of this remand, must be made available to and reviewed by the examiner for the pertinent history of the disorder.   All necessary diagnostic testing and evaluation should be performed.  

The VA examiner is asked to address the following:

a.  Confirm any hepatitis diagnoses found to be present, to include types B and C. (see December 2004 VA discharge summary report).    

b.  Determine whether any currently diagnosed hepatitis had its onset in service, or is otherwise related to service.

Although a complete review of the claims file is imperative, the examiner's attention is called to the following:
* The Veteran's MOS as a medical corpsman.     

*  STR dated in 1972 showing hospitalization for infectious hepatitis.

*  A March 1973 separation report of medical examination which is negative for a diagnosis of hepatitis or residuals thereof.  

*  The Veteran's December 2005 statement indicating he had accidental exposure to blood by health care workers through his MOS as a para medic/lab tech; additional risk factors denied.   

*VA Infectious Disease General Note dated in February 2006.

*VA examination (general medical) report dated in March 2006 showing an impression of hepatitis C.  

THE EXAMINER IS ADVISED that he or she must provide an explanation for any conclusions reached.  The Courts have held that the Board must evaluate any medical opinions by review of multiple factors, including but not limited to whether the examiner: conducted a personal interview of the Veteran and review of the claims folder including electronic "Virtual VA" filings; conducted clinical testing and explained findings, and most importantly whether the examiner fully explained his or her findings and opinion. 

THE EXAMINER IS ALSO ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND OR THAT THE EXAMINER HAS EXPERTISE IN THE SUBJECT MATTER IS NOT ADEQUATE TO FIND THAT THE EXAMINATION IS SUFFICIENT. 

2.  Then adjudicate the service connection claim for hepatitis.  If the claim is not granted to the Veteran's satisfaction, send him and his representative an SSOC and give them an opportunity to submit additional evidence and/or argument in response before returning this claim to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


